Citation Nr: 0640063	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a spinal cord 
tumor.

3.  Entitlement to service connection for a collapsed lung.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
February 1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was previously 
before the Board in March 2004 and September 2005 when it was 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 19, 2003, the veteran provided testimony at a 
videoconference hearing before a Veterans Law Judge.  By a 
letter dated in December 2006, the veteran was advised that 
the Veterans Law Judge who conducted that hearing was no 
longer employed by the Board.  The veteran was advised he had 
a right to another Board hearing if he so elected.  By signed 
written communication dated and received in December 2006, 
the veteran indicated he wished to attend a videoconference 
hearing before a Veterans Law Judge at the regional office.

Therefore, in order to afford the veteran every due process 
consideration, this case is REMANDED for the following 
action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


